Cornish, J.,
concurring.
With some hesitation I have concurred in the opinion, because it holds in accordance with the previous decisions of this court that administrative bodies, such as the insurance board, have no powers except those ex*105pressly granted them by the legislature. Legislative or judicial powers could not be granted to them. Such boards belong to the executive department of the state. The question, whether the use of the name, "A. O. U. W. of Iowa,” can be denied to the Iowa company when it attempts to do business in Nebraska, in competition with the A. O. U. W. of Nebraska., is a judicial question, to be determined in the courts. Inflexible rules of law are likely, in course of time, in their application, not to serve the ends of justice in particular cases or situations. This is because our social growth represents life and is not altogether mechanical. Yet the principles of the law are ample for all difficulties. Tn order to meet the ends of justice, there is a temptation to turn over certain subjects to commissions. This raises the danger that we come to have a government by men and not by law. Commissions in their very-nature cannot do well the work of courts. Aristotle pointed out the danger of lodging lawmaking powers in the executive department of government. As free institutions have developed, men have been more insistent upon recognizing the distinct functions of the legislative, executive, and judicial departments provided for in our Constitution.